Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 12, 2016

                                     No. 04-16-00269-CV

               IN THE ESTATE OF BILLYE M. HORMUTH, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2011PC4120
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by July 6, 2016. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. TEX. R. APP. P. 38.8(a).

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court